Case 3:20-cv-00330-JBA Document 42 Filed 05/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

Castro,
Plaintiff,

v. No. 20cv330 (JBA)

Yale, May 13, 2020
Defendant.

 

SCHEDULING ORDER

Pursuant to the colloquy with counsel on the record 5/13/20, the following schedule is
ordered:

1. Plaintiff's Amended Complaint shall be filed by 5/29/20.

2. Defendants’ Motions to Dismiss shall be filed by6/19/20; opposition will be filed
by 7/10/20; any reply will be filed by 7/24/20.

3, The parties may commence written discovery which shall be completed by
10/1/20. Fact expert deposition and discovery will be stayed pending ruling on motions
to dismiss.

4, The parties’ 26(f) Planning Report shall be filed five days after ruling on motion to
dismiss.

5. Dispositive motions will be filed 30 days from completion of all discovery or as
ordered at the parties’ pre-filing conference, and this case will be deemed trial ready six
months from ruling on any motions for summary judgment. If no dispositive motions
are filed, this case will be deemed trial ready three months from the completion of all
discovery.

6. As discussed, Defendant Manuel Fontes’s Motion to Stay Discovery [Doc. # 35]
is denied as moot.

7. The parties’ status report shall be filed by 9/14/20 (note change).

IT IS SO ORDERED.
Case 3:20-cv-00330-JBA Document 42 Filed 05/14/20 Page 2 of 2

/s/
Janet Bond Arterton, U.S.D.J.

 

Dated at New Haven, Connecticut: May 13, 2020
